DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response and amended claims 1, 4, 6, 8, 12, and 21 on 07/25/2022. 
The 112(b) rejections of claim 1-11 previously presented in the Non-Final Rejection mailed on 03/25/2022 are withdrawn in view of the amendments made to claim 1 and 8.  

Response to Arguments
The arguments presented are primarily related to the newly amended claim limitation requiring the second portion having a shape with multiple curves. The revised rejection below address the amended claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (US 10,335,850) in view of Stawski (PG-PUB 2017/0106970). 
Regarding claim 1, Roberge teaches a mold for cold spray additive manufacturing (Col 2, Ln 8-18), comprising:
a first portion (Figure 23 and 24, item 82); 
a second portion (Figure 23 and 24, item 82), the first portion and the second portion configured to abuttingly engage each other with a gap formed longitudinally therebetween (Figure 23 and 24, item 84), an outer surface of the first portion engaged with the second portion having a reinforced shape with multiple curves (Figure 23 and 24, item 84); and 
structural features such as ribs (Col 6, Ln 34-42 and Col 8, Ln 61- Col 9, Ln 14), 
wherein the first portion, the second portion, and the metallic ribs are configured to be cold sprayed to form a unified part including the reinforcement member being integral therewith (Figure 25).

    PNG
    media_image1.png
    390
    699
    media_image1.png
    Greyscale


Roberge does not teach a reinforcement member positioned in the gap. 

Stawski teaches an airfoil comprising a composite spar (Figure 2C, item 204 and [0035], [0037]).

Both Roberge and Stawski teaches an airfoil comprising structural features such as ribs. It would have been obvious to one of ordinary skill in the art to substitute the ribs of Roberge with the composite ribs of Stawski, a functionally equivalent structural support for an airfoil. 


Regarding claim 2, Roberge in view of Stawski teaches the mold as applied to claim 1, wherein the reinforcement is disposed between the first and second portions (Roberge, Figure 23). 
Roberge in view of Stawski does not teach the gap is formed by a cutout in one of the first portion or the second portion.
However, in an alternative embodiment, Roberge teaches incorporating pre-formed reinforcement into a product by providing a cutout between a first and second portion and disposing the reinforcement in the cutout. 
 	The alternative embodiment of Roberge and Roberge in view of Stawski both disclose incorporating pre-formed reinforcements between first and second portions. It would have been obvious to one of ordinary skill in the art to substitute the mechanism for incorporating the reinforcement of Roberge in view of Stawski with a cutout as shown in an alternative embodiment of Roberge, a functionally equivalent mechanism for providing a reinforcement between two portions for incorporation into the final product. 

Regarding claim 3, Roberge in view of teaches Stawski teaches the mold as applied to claim 2, wherein the first and second portion have an inherent thickness and the cutout extends only along a subsection of one side of the first portion or the second portion to form a ridge extending longitudinally along the subsection (Roberge, Figure 19).  

Regarding claim 4, Roberge in view of teaches Stawski teaches the mold as applied to claim 1,  wherein the reinforced shape with multiple curves comprises multiple different curvatures (Roberge, see annotated Figure 23 below).

Regarding claim 5, Roberge in view of teaches Stawski teaches the mold as applied to claim 1, wherein the reinforcement member is a planar stiffener (Stawski, Figure 2C, item 204 and [0035], [0037]).  
 
Regarding claim 6, Roberge in view of teaches Stawski teaches the mold as applied to claim 1, the reinforced shape with multiple curves comprises at least two surfaces having different radii of curvature (see annotated Figure 23 of Roberge). 



    PNG
    media_image2.png
    252
    497
    media_image2.png
    Greyscale


Regarding claim 7, Roberge in view of teaches Stawski teaches mold as applied to claim 1. 
The elected invention is drawn towards a mold for cold spray additive manufacturing, not the product produced from the apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability in an apparatus claim.
Given that the apparatus of Roberge in view of teaches Stawski is identical to the instant apparatus, the apparatus of Roberge in view of teaches Stawski would also be capable of yielding a unified part comprising at least one surface having variable thickness. 

	Regarding claim 8, Roberge in view of teaches Stawski teaches the mold as applied to claim 1, wherein the reinforcement member comprises a segment (Stawski, Figure 2C, item 204 and [0035], [0037]) and is capable of extending from an outer surface of the unified part. 
Roberge in view of Stawski does not teach extending the segment from an outer surface of the unified part and machining the segment to be planar with the outer surface of the unified part. The elected invention is drawn towards a mold for cold spray additive manufacturing and, therefore, process steps of preparing the segment relative to the outer surface of the unified part does not impart patentability to the apparatus claims. 
Given that the apparatus of Roberge in view of teaches Stawski is identical to the instant apparatus, the apparatus of Roberge in view of teaches Stawski would be capable of being used such that a segment of the reinforcement member extends from an outer surface of the unified part and the segment can be machined to be planar with the outer surface of the unified part. 


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (US 10,335,850), as applied to claim 1, in further view of Muang (US 5,753,170).
Regarding claim 9, Roberge in view of teaches Stawski teaches the mold as applied to claim 1.
	Roberge in view of teaches Stawski does not teach a support device configured to support the reinforcement member in the gap.  
	Muang teaches a process of casting around a reinforcement, comprising pin slots within a mold for receiving supporting pins disposed on a reinforcement (Figure 3 and Col 3, Ln 2-23). 
	Both Roberge and Muang teach positioning a reinforcement for molding. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism for positioning the reinforcement of Roberge in view of teaches Stawski with pin slots disposed in the mold core and supporting pins disposed on a reinforcement as taught by Muang, a functionally equivalent mechanism for positioning an insert relative to a mold. 
	
Regarding claim 10, Roberge in view of teaches Stawski and Muang teaches the mold as applied to claim 9, wherein the support device comprises at least one of a pin and slot (i.e., fastener)  (Muang, Figure 3 and Col 3, Ln 2-23). 

Regarding claim 11, Roberge in view of teaches Stawski teaches the mold as applied to claim 1.
Roberge in view of teaches Stawski does not teach a support member positioned to support the reinforcement member in the gap.
	Muang teaches a process of casting around a reinforcement, comprising pin slots within a mold for receiving supporting pins disposed on a reinforcement (Figure 3 and Col 3, Ln 2-23). 
	Both Roberge and Muang teach positioning a reinforcement for molding. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism for positioning the reinforcement of Roberge with pin slots disposed in the mold core and supporting pins disposed on a reinforcement as taught by Muang, a functionally equivalent mechanism for positioning an insert relative to a mold. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745